DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication filed on 12/16/2021.  

Claim Objections

Claims 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments with respect to claim(s) 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-24 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lou (U.S. Pub. 20080291945) in view of Darwood et al. (U.S. Pub. 20060062185).

Regarding claim 1 Lou disclose an apparatus in a wireless communications system, comprising:  
a sequence generator unit (para. 44, sequence generation component 218 typically generates a pilot sequence according to the specification of the wireless system in which communication takes place) wherein the sequence generator unit is configured to generate a long scrambling sequence (para. 35, The set of scrambling codes are utilized to (i) scramble a secondary synchronization channel (S-SCH) sequence which facilitates its detection once the reusable sector identifier is detected,) by concatenating the predetermined number of short scrambling sequences according to an assigned extension pattern (para. 44, S-SCH is an interleaved concatenation of two 31-bit sequences that is scrambled prior to modulation)
a scrambling unit configured to receive the long scrambling sequence from the generator and to scramble a channel symbol stream with the received long scrambling sequence (para. 16, a processor configured to receive a set of primary synchronization channel (P-SCH) sequences and a set of secondary synchronization channel (S-SCH) sequences…, to establish a scrambling code associated with each determined sector identifier; and to decode the received set of S-SCH sequences by employing the established scrambling codes to unscramble the received set of sequences; and a memory coupled to the processor).  
wherein each of the number of short scrambling sequences includes a plurality of elements (para. 58, The number of elements in each of the generated sets depends on the number of sectors in the cell).
Lou does not specifically disclose configured to receive a predetermined number of short scrambling sequences. However, Darwood teaches, (para. 25, The number of short sequences used in the concatenation is dependent upon the desired length of the new sequences. The choice of sequences for concatenation may be flexible and may be chosen according to a simple set of design rules).
Darwood further teaches to receive an assigned extension pattern for the apparatus from a scheduling agent (para. 32, Fig. 3, In the arrangement 300 a 
according to an assigned extension pattern. (para. 32, In the arrangement 300 a scrambling code selection algorithm 310 receives input parameters such as initial cell parameter assignment, SFN, etc. The scrambling code selection algorithm 310 selects scrambling codes from a set of existing short sequences 320. The selected scrambling codes are concatenated in concatenator 330),
wherein the assigned extension pattern includes a sequence of elements that each indicate one of the predetermined number of short scrambling sequences to determine the order in which the short scrambling sequences are concatenated to form the long scrambling sequence (para. 22, the scrambling code is a sequence of length 16 chips selected from a list of 128 possible sequences according to the initial cell parameter assignment and the current system frame number. In frames with an odd system frame number, the scrambling code is selected as the initial cell parameter assignment plus 1 if the initial cell parameter assignment is even and as the initial cell parameter assignment minus 1 if the initial cell parameter assignment is odd.
Lou and Darwood are analogous because they pertain to the field of wireless communication and, more specifically, to channel sequences generation and scrambling.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 
Regarding claim 9 Lou disclose further comprising a phase rotator (para. 56, Modulation schemes can include phase shift keying (e.g., BPSK (binary), QPSK (quadrature), and MPSK (M-ary) with M>4), quadrature amplitude modulation (e.g., MQAM (M-ary)), and asymmetric (amplitude and phase) shift keying (M-ary APSK, with M=16 or 32 for example, even though other M orders are contemplated).  
Regarding claim 10 Lou disclose a method for scrambling a channel symbol stream in a transmitter of wireless communications system, comprising (para. 10, generating a set of primary synchronization channel (P-SCH) sequences; generating an association among the generated set of primary synchronization sequences and a set of scrambling codes):  
scrambling the channel symbol stream using scrambling symbols of the long scrambling sequence (para. 11, a processor configured to generate a set of primary synchronization channel (P-SCH) sequence, to generate a set of scrambling codes and associate each element in the set to an element in the set of P-SCH sequences),   
concatenating a predetermined number of short scrambling sequences in accordance with an assigned extension pattern to form a long scrambling sequence (para. 44, A generated sequence can be employed to scramble a data or control channel. In another aspect, an association component 222 can concatenate two or more generated sequences (concatenation can be implemented in a sequential or in an interleaved arrangement) to form a synchronization channel signal such as P-SCH or S-SCH).
Regarding claim 11 Lou does not specifically disclose further comprising receiving the predetermined number of short scrambling sequences and the assigned extension pattern from a scheduling entity. However, Kim teaches ((para. 60 Fig. 7A, regarding example method 700, at act 710 a primary and a secondary synchronization sequence for a sector are received. Such synchronization sequences can be substantially any of the sequences generated in a base station according to an act such as 610 in example method 600).  
Lou and Darwood are analogous because they pertain to the field of wireless communication and, more specifically, to channel sequences generation and scrambling.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Darwood in the system of Lou so the system is capable of assigning communication configuration parameters to dynamically change the process of scrambling the synchronization channel sequences. The motivation for doing so would have been to improve the generation of synchronization channel sequences. 
 claim 12 Lou disclose wherein each short sequence of the predetermined number of short scrambling sequences comprises an element with a complex number representation (para. 66, The SU-MIMO channel is generally described by a N.sub.R.times.N.sub.T matrix of random complex numbers. The rank of the channel equals the algebraic rank of the N.sub.R.times.N.sub.T channel).  
Regarding claim 13 Lou disclose wherein the complex number representation is an exponential representation (para. 58, each generated code can be a binary code series or a complex symbol series as known in the art; e.g., pseudorandom codes or pseudonoise sequences, a Gold sequence, a Walsh-Hadamard sequence, an exponential sequence).  
Regarding claim 14 Lou disclose wherein the complex number representation is a modulation format (para. 66, Synchronization channel generator 215 can map a generated sequence, after modulation thereof, into the N.sub.V communication layers in which the MIMO channel can be decomposed).  
Regarding claim 15 Lou does not specifically disclose further comprising transmitting information indicative of a device identification, wherein the assigned extension pattern is assigned based on the information. However Darwood teach, (para. 38, These parameters could include some or all of the following, but should not be restricted to this list: 1. Initial cell parameter assignment…, A User Equipment (UE) identifier).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Darwood in the system of Lou so the system is capable of assigning specific communications parameters to known specific user within the network. The motivation for doing so would have been to improve the managing of the available resources for assignment.
Regarding claim 16 Lou disclose wherein the predetermined number of short scrambling sequences are retrieved from a local memory (para. 50, in order to exploit association established by association component 222 among PSC and a scrambling code, a cell/sector identifier extracted from a decoded P-SCH can be utilized as a key to identify a scrambling code in a lookup table that can reside in component 265 or in memory 285, Fig. 2 (memory 285)).  
Regarding claim 17 Lou disclose wherein the predetermined number of short scrambling sequences are generated locally in the transmitter (para. 50, Fig. 2 Access Terminal 260, alternatively, a component (not shown) can generate the adequate scrambling sequence according to the detected cell/sector indicator).  
Regarding claim 18 Lou disclose further comprising multiplying the scrambling symbols of the long scrambling sequence by a complex number before scrambling the channel symbol stream (para. 46, It is to be noted that .  
Claim 19 recites a method corresponding to the method of claim 10 and thus is rejected under the same reason set forth in the rejection of claim 10.
Regarding claim 20 Lou does not specifically disclose wherein determining the plurality of extension patterns comprises determining quasi-unique information for each of a plurality of remote devices, each remote device being capable of machine type communications, the quasi-unique information being a device information for the transmitter or assignment of a sequence generated locally in the transmitter and using the quasi-unique information to generate the plurality of extension patterns. However Darwood teach (para. 38 The scrambling code selection algorithm as illustrated in FIG. 3 can be driven by a number of input parameters. These parameters could include some or all of the following, but should not be restricted to this list: [0039] 1. Initial cell parameter assignment).  
Lou and Darwood are analogous because they pertain to the field of wireless communication and, more specifically, to channel sequences generation and scrambling.

 Regarding claim 21 Lou disclose further comprising17658932 assigning an extension pattern to each remote device of the plurality of remote devices and transmitting a message to the plurality of remote devices, wherein the message contains information indicative of assigned extension patterns (para. 50, synchronization channel processing component 265 can employ a received indication (e.g., one or more bits in a control channel) to concatenate linked/associated codes in a predetermined manner).  
Regarding claim 22 the limitations of claim 22 are rejected in the same manner as analyzed above with respect to claim 5.
Regarding claim 23 Lou disclose wherein determining the plurality of extension patterns further comprises arranging the locations of each short scrambling sequence in each extension pattern to minimize the cross-correlation between each long scrambling sequence of the plurality of long scrambling sequences (para. 48, In connection with access terminal 260, a synchronization channel processing component 265 detects and decodes (or demodulates) synchronization channel signals. In an aspect, bits or complex symbols, either scrambled or unscrambled, that have been transmitted in P-SCH 245 or S-SCH 255 by .  
Regarding claim 24 Lou disclose wherein arranging the locations of each short scrambling sequence in each extension pattern comprises  for each extension pattern, repeating each short scrambling sequence within the extension pattern (para. 58, each generated code can be a binary code series or a complex symbol series as known in the art; e.g., pseudorandom codes or pseudonoise sequences, a Gold sequence, a Walsh-Hadamard sequence, an exponential sequence, a Golomb sequence, a Rice sequence, an M-sequence, or a generalized Chirp-like (GCL) sequence (e.g., Zadoff-Chu sequence). At act 620, a set of scrambling codes is associated with the set of PSCs according through corresponding sector indices).  
Regarding claim 2 the limitations of claim 2 are rejected in the same manner as analyzed above with respect to claim 11.
Regarding claim 3 the limitations of claim 3 are rejected in the same manner as analyzed above with respect to claim 15.
Regarding claims 4 and 5 the limitations of claims 4 and 5, respectively, are rejected in the same manner as analyzed above with respect to claims 12 and 13, respectively.
Regarding claim 7 the limitations of claim 7 are rejected in the same manner as analyzed above with respect to claim 17.
 claim 8 the limitations of claim 8 are rejected in the same manner as analyzed above with respect to claim 18.
Claim 28 recites an apparatus corresponding to the apparatus of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

 /CHI H PHAM/ Supervisory Patent Examiner, Art Unit 2471